DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 39 are presented for examination.  The amendment filed 6-23-2021 cancelled claims 1 to 8, 10 to 11, 16 to 20 and 24 to 29.
Allowable Subject Matter
Claims 9, 12 to 15, 21 to 23 and 30 to 39 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the novel limitation of a resource manager for a wireless communication using carrier aggregation for multiple carriers that is not found in the prior art made of record. For instance, Nilsson et al. (USPAP 2016/0072656) one such example of the prior art made of record, teaches a radio receiver circuit operating in a carrier aggregation (CA) mode comprising a user equipment (UE) and receiving a plurality of component carriers (CC).   Zhu (USPAP 2015/004336) discloses a wireless communication system configuration for managing resources in multiple radio access networks that are between a user equipment and a core network.  
However, the prior art made of record taken alone or in combination fails to teach or fairly suggest or render obvious the combination of limitations with the novel limitation of the instant invention of: “a resource manager, configured to provide the processor with virtual carrier space comprising a logical carrier having a contiguous bandwidth equivalent to an aggregated bandwidth of the multiple carrier component.”


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Karri et al. 	(USPAP 2015/0271755), teaches a method and an apparatus for a wireless circuit configured for carrier aggregation employing a modulation and coding scheme.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Shelly A Chase/Primary Examiner, Art Unit 2112